     Case 1:18-cv-01164-DAD-JDP Document 20 Filed 06/29/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAMON BARAJAS,                                    No. 1:18-cv-01164-DAD-JDP (HC)
12                      Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   SCOTT FRAUENHEIM,                                 PETITION FOR WRIT OF HABEAS
                                                       CORPUS
15                      Respondent.
                                                       (Doc. No. 18)
16

17

18           Petitioner Ramon Barajas is a state prisoner proceeding with counsel with a petition for a

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 19, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that the pending petition for federal habeas relief be denied. (Doc. No. 18.)

23   Those findings and recommendations were served on all parties and contained notice that any

24   objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 10.)

25   On April 1, 2020, petitioner filed objections to the findings and recommendations. (Doc. No. 19.)

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

28   /////
                                                      1
     Case 1:18-cv-01164-DAD-JDP Document 20 Filed 06/29/20 Page 2 of 4

 1   including petitioner’s objections, the court finds the findings and recommendations to be

 2   supported by the record and proper analysis.

 3           Petitioner presents two arguments in his objections. First, petitioner objects that an

 4   exception applies to the general rule that federal habeas relief for the alleged failure to instruct the

 5   jury on a lesser-included offense is only available in capital cases. (Doc. No. 19 at 4.) Petitioner

 6   points to the decision in Solis v. Garcia, 219 F.3d 922, 929 (9th Cir. 2000) in asserting that he is

 7   entitled to federal habeas relief because, at trial, he “was arguing as a defense the lack of intent

 8   which qualified the crime at issue as assault with a deadly weapon, not premediated [sic]

 9   attempted murder.” (Doc. No. 19 at 4–5.)

10           Petitioner’s reliance on the decision in Solis is misplaced. In Beck v. Alabama, 447 U.S.

11   625, 638 (1980), the United States Supreme Court held that “a defendant in a capital murder case

12   has a constitutional right to have the jury instructed on a lesser included offense in certain

13   instances.” Solis, 219 F.3d at 928. As the Ninth Circuit noted in Solis, it “had the opportunity to

14   extend the holding in Beck to non-capital cases, but declined to do so.” Id. at 929. The Ninth

15   Circuit in Solis also stated:

16                   In Bashor v. Risley, 730 F.2d 1228 (9th Cir.1984), the Ninth
                     Circuit, without reference to Beck, held that “the failure of a state
17                   court to instruct on a lesser offense [in a non-capital case] fails to
                     present a federal constitutional question and will not be considered
18                   in a federal habeas corpus proceeding.” The Bashor court noted,
                     however, that the defendant’s right to adequate jury instructions on
19                   his or her theory of the case might, in some cases, constitute an
                     exception to the general rule.
20
21   Id. (internal citations omitted). The Supreme Court’s holding in Teague v. Lane, 489 U.S. 288

22   (1989), however, “barred [the Ninth Circuit] from changing the law regarding failure to instruct

23   errors in the context of a habeas petition.” Id. (citing Turner v. Marshall, 63 F.3d 807, 819 (9th

24   Cir. 1995), overruled on other grounds by Tolbert v. Page, 182 F.3d 677 (9th Cir. 1999)). In

25   other words, petitioner relies on an exception that has not yet been created under the law.

26           Petitioner’s second objection is that his “conviction was unable to be supported by bare
27   rationality and, therefore, the Court of Appeal’s rejection cannot be deemed to be ‘objectively

28   unreasonable [sic].’” (Doc. No. 19 at 7.) Petitioner argues that important details in the
                                                        2
     Case 1:18-cv-01164-DAD-JDP Document 20 Filed 06/29/20 Page 3 of 4

 1   eyewitnesses’ identification did not match the actual circumstances of the incident. (Id.)

 2   Petitioner avers that the evidence introduced against him at trial was deficient and did not support

 3   the jury’s verdict. (Id.) The magistrate judge correctly explained, however, that this court is

 4   bound by the holding in Coleman v. Johnson, 566 U.S. 650 (2012).

 5                  [O]n habeas review, “a federal court may not overturn a state court
                    decision rejecting a sufficiency of the evidence challenge simply
 6                  because the federal court disagrees with the state court. The federal
                    court instead may do so only if the state court decision was
 7                  ‘objectively unreasonable.’”
 8   Id. at 651. Petitioner does not meet this high bar. The undersigned agrees that a “rational trier of

 9   fact could have found the essential elements of the crime beyond a reasonable doubt.” (See Doc.

10   No. 18 at 8–9) (internal citation omitted). The court therefore adopts the findings and

11   recommendations in full.

12          Finally, the court declines to issue a certificate of appealability. A petitioner seeking writ

13   of habeas corpus has no absolute right to appeal; he may appeal only in limited circumstances.

14   See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). Rule 11 of the Rules

15   Governing Section 2254 Cases requires that a district court issue or deny a certificate of

16   appealability when entering a final order adverse to a petitioner. See also Ninth Circuit Rule 22-

17   1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability

18   will not issue unless a petitioner makes “a substantial showing of the denial of a constitutional

19   right.” 28 U.S.C. § 2253(c)(2). This standard requires the petitioner to show that “jurists of

20   reason could disagree with the district court’s resolution of his constitutional claims or that jurists
21   could conclude the issues presented are adequate to deserve encouragement to proceed further.”

22   Miller-El, 537 U.S. at 327; accord Slack v. McDaniel, 529 U.S. 473, 484 (2000).

23          In the present case, the court finds that reasonable jurists would not find the court’s

24   rejection of petitioner’s claims to be debatable or conclude that the petition should proceed

25   further. Thus, the court declines to issue a certificate of appealability.

26          Accordingly,
27          1.      The findings and recommendations issued on March 19, 2020 (Doc. No. 18) are

28                  adopted in full;
                                                        3
     Case 1:18-cv-01164-DAD-JDP Document 20 Filed 06/29/20 Page 4 of 4

 1        2.    The petition for writ of habeas corpus (Doc. No. 2) is denied;

 2        3.    The court declines to issue a certificate of appealability; and

 3        4.    The Clerk of the Court is directed to close this case.

 4   IT IS SO ORDERED.
 5
       Dated:   June 26, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  4
